Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.1 Filed 05/13/21 Page 1 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
Eastern District of Michigan [=]
In re DMCA Subpoena to CLOUDFLARE, Inc. )
Plaintiff )
V. ) Civil Action No.
)
)
Defendant )

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

CLOUDFLARE, INC.
To:

 

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

materialoee EXHIBIT "A"

 

Place; Silverstein Legal Date and Time:
30150 Telegraph Road, Suite 444

Bingham Farms, MI 48025 06/01/2021 4:27 pm

 

 

 

1 Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: Date and Time:

 

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

CLERK OF COURT
OR

 

 

 

Signature of Clerk or Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
, who issues or requests this subpoena, are:

 

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 2:21-mc-50707-SJM-KGA ECF No.1, PagelD.2 Filed 05/13/21 Page 2 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

O I served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) ; Or

 

O I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server’s address

Additional information regarding attempted service, etc.:
Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.3 Filed 05/13/21 Page 3 of 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial

expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.
(A) When Required. On timely motion, the court for the district where

compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) /nformation Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).

 

 
Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.4 Filed 05/13/21 Page 4 of 9

EXHIBIT “A”

All information sufficient to identify the operator and/or owner of the website located at
eroticax.org (the “Infringing Website”), specified in the attached notice dated April 19, 2021 from
any and all sources, including but not limited to billing or administrative records that show the
name(s), address(es), telephone number(s), email address(es), IP address(es), account
number(s), credit card numbers and any other electronic or physical documents identifying the
name(s) and address(es) or contact information of the operator and/or owner of the Infringing
Website.
Case 2:21-mc-50707-SJM-KGA ECF NfhubsdagGaay 33, 2004 410y-43/Ss eaktagepayibAt Time

Subject: Notice of Copyright and Trademark Infringement

Date: Monday, April 19, 2021 at 1:22:34 PM Eastern Daylight Time
From: Corey Silverstein

To: abuse @ispiria.net

CG;

Priority: High
Attachments: Copyright and Trademark Infringment Cease and Desist re EroticAx.org Final.pdf

Dear Sir/Madam,

Please review the attached Notice of Copyright and Trademark Infringement and take immediate action to
rectify this matter.

Please confirm that the unlawful content has been removed.

Thank you.

Very Truly Yours,

Corey D. Silverstein

SILVERSTEIN LEGAL

30150 Telegraph Rd., Suite 444
Bingham Farms, MI 48025

(248) 290-0655

(248) 645-1222 (Fax)

(248) 645-8205 (Alternate Fax)
Email: corey@silversteinlegal.com

FAD

Skype: corey.silverstein

PRIVILEGE AND CONFIDENTIALITY NOTICE

This electronic message, together with any attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510-
2521, and contains privileged information, confidential information and attorney work product from The Law Offices of Corey D.
Silverstein, P.C. Unless you are the intended recipient, you cannot use it. If you've received this email by mistake, please reply to let us
know and then permanently delete it. We don't waive any privilege with misdelivered email.

Federal tax advice, if any, contained in this email and its attachments may not be used or referred to in the promoting, marketing, or
recommending of any entity, investment plan, or arrangement. Nor is the advice contained in this email intended or written to be used,
and may not be used, by a taxpayer for the purpose of avoiding Federal tax penalties.

Nothing contained in this email is intended to form an electronic signature unless a specific statement to the contrary is included in this
email.

Page 1 of 1
Case 2:21-mc-50707-SJM-KGA ECF Nfhutsdag aap, 202 4t90/4 BableastaaDGyheM Time

Subject: Second Notice of Copyright and Trademark Infringement
Date: Tuesday, April 27, 2021 at 2:58:58 PM Eastern Daylight Time
From: Corey Silverstein

To: abuse @ispiria.net

Priority: High
Attachments: Copyright and Trademark Infringment Cease and Desist re EroticAx.org Final.pdf

Dear Sir/Madam,

Please review the attached Notice of Copyright and Trademark Infringement and take immediate action to
rectify this matter.

Be advised that this is now your second notice of this infringement and my client is prepared to utilize all of
its legal options.

Please confirm that the unlawful content has been removed.

Thank you.

Very Truly Yours,

Corey D. Silverstein

SILVERSTEIN LEGAL

30150 Telegraph Rd., Suite 444
Bingham Farms, MI 48025

(248) 290-0655

(248) 645-1222 (Fax)

(248) 645-8205 (Alternate Fax)
Email: corey@silversteinlegal.com
Skype: corey.silverstein

PRIVILEGE AND CONFIDENTIALITY NOTICE
This electronic message, together with any attachments, is covered by the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510—
2521, and contains privileged information, confidential information and attorney work product from The Law Offices of Corey D.

Silverstein, P.C. Unless you are the intended recipient, you cannot use it. If you've received this email by mistake, please reply to let us
know and then permanently delete it. We don't waive any privilege with misdelivered email.

2 Th

Federal tax advice, if any, contained in this email and its attachments may not be used or referred to in the promoting, marketing, or
recommending of any entity, investment plan, or arrangement. Nor is the advice contained in this email intended or written to be used,
and may not be used, by a taxpayer for the purpose of avoiding Federal tax penalties.

ELECTRONIC SIGNATURE

Nothing contained in this email is intended to form an electronic signature unless a specific statement to the contrary is included in this
email.

Page 1 of 1
Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.7 Filed 05/13/21 Page 7 of 9

imum = SILVERSTEIN LEGAI aes
NAVJYOT FRANCIS+ ARIZONA*

AMY SLINGERLAND+ DISTRICT OF COLUMBIA*
FLORIDA**
KEVIN 8 TOLL PROFESSIONAL CORPORATION MICHIGAN
LAWRENCE G. WALTERS* ATTORNEYS AND COUNSELORS NEW YORK*

 

30150 TELEGRAPH ROAD, SUITE 444
BINGHAM FARMS, MICHIGAN 48025-4549
TELEPHONE 248.290.0655
FACSIMILE 248.645.1222
E-MAIL: COREY@SILVERSTEINLEGAL.COM

April 19, 2021
Sent via Email

SCALAXY-AS, NL
abuse@ispiria.net

Re: Unauthorized Use and Infringement of Intellectual Property at eroticax.org
To Whom It May Concern:

We represent Les Technologies Seedbox, Gamma Entertainment Inc., Digigamma B.V., and
Gamma Billing Inc. (collectively, “Gamma”).

We hereby provide notice of copyright infringement under the terms of the Digital Millennium
Copyright Act (“Act”) and notice of trademark infringement.

Gamma is the owner and operator of the website located at www.eroticax.com (“Website”). The
Website contains the following works (“Works”): all content located on the Website and the Website’s
“look and feel.” Gamma is also the owner of the common law trademark in EROTICAX (“Mark”).

Based on our research and information we have received from Cloudflare, we have determined that
you are hosting the website located at www.eroticax.org (“Copycat Website”). The Copycat Website
infringes Gamma’s rights in the Works and the Mark by cloning the Website and registering and using a
domain name that incorporates the Mark in its entirety without Gamma’s authorization.

As you can see by a review of the Website and the Copycat Website, the Copycat Website is a
clone of the Website, including the content, the code, the directories, and the “look and feel” of the Website.
In fact, the Copycat Website falsely represents to third parties that it is owned and operated by Gamma.

The Website is protected under the copyright laws of the United States; which protection is
extended by international treaty. Your customer neither asked nor received permission to clone the Website.
Nor did your customer ask or receive permission to make or distribute copies of the Website. This conduct
amounts to a willful infringement of Gamma’s rights under United States law for which you are secondarily
liable fort as the host of the Copycat Website.

In addition, the Copycat Website is substantially similar or an imitation of the Website, which
infringes Gamma’s trade dress rights in violation of 15 U.S.C. § 1114. Additional, the Copycat Website’s
use and display of the “look and feel” of the Website has caused confusion and mistake among customers
Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.8 Filed 05/13/21 Page 8 of 9

To Whom It May Concern
Page 2 of 2
April 19, 2021

and third parties thinking that the Copycat Website was affiliated with the Website in violation of 15 U.S.C.
§ 1125.

We have a good faith belief that the use of the Works described in this letter is not authorized by
the copyright owner, any agent, or any applicable law. The information in this letter is accurate. We swear
under penalty of perjury that we are authorized to act on behalf of Gamma with respect to the subject matter
of this letter.

We thus request that you promptly remove or disable access to the Website as stated in 17 U.S.C.
§ 512(c)(1)(C). Please contact the undersigned no later than 48 hours from the date of this letter to confirm
that the infringing Website has been removed or access disabled. The undersigned may be contacted at the
address, telephone number, and email address in the header on the first page of this letter.

In addition, we hereby demand that you promptly cease and desist from using the Mark and any
other terms or phrases that are confusingly similar to the Mark in connection with your business activities.

The above is not an exhaustive statement of all the relevant facts and law. Gamma expressly
reserves all its legal and equitable rights and remedies, including the right to seek injunctive relief and
recover monetary damages, attorney’s fees, and costs.

Very truly yours,
SILVERSTEIN LEGAL
/s/Corey D. Silverstein

Corey D. Silverstein

co: Client
Case 2:21-mc-50707-SJM-KGA ECF No. 1, PagelD.9 Filed 05/13/21 Page 9 of 9

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN

In re DMCA Subpoena to CLOUDFLARE, Inc. )
) Civ.

DECLARATION OF COREY D. SILVERSTEIN IN SUPPORT OF DMCA SUBPOENA
Corey D. Silverstein pursuant to 28 U.S.C. § 1746 hereby declares as follows:

1. I am over 18 years of age, of sound mind, and otherwise competent to make this Declaration.
The evidence set out in the foregoing Declaration is based on my personal knowledge.

2. I am the attorney for Gamma Entertainment, Inc. and submit this Declaration in support of
DMCA Subpoena to Cloudflare, Inc.

3. The purpose for which the subpoena is sought is to obtain the identity of an alleged infringer and
that such information will only be used for the purpose of protecting my client’s intellectual

property rights.

I declare under penalty of perjury that the foregoing is true and correct. Executed on May 13, 2021.

é

Corey D. Silverstein
